—Order, Supreme Court, New York County (Lorraine Miller, J.), entered May 15, 1998, which granted plaintiff’s motion pursuant to CPLR 311 (b) for leave to serve Travelers Casualty & Surety Company as successor to defendant’s insurance carrier, Aetna Casualty & Surety Company, in lieu of service upon defendant Unit Builders, Inc., unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in granting plaintiff leave to serve defendant Unit, a defunct corporation, by serving its insurer. Service upon the Secretary of State was not feasible in light of Unit’s voluntary dissolution some three years prior to the institution of the action against it, and plaintiff was unable to locate a corporate officer who could be served. Under the circumstances, service upon the insurer was the only apparent method reasonably calculated to apprise Unit of the pendency of the action against it (see, Bossuk v Steinberg, 58 NY2d 916, 918-919). Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.